Citation Nr: 1717005	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Whether the appellant has qualifying service to establish veteran status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

Th appellant had service in the Army National Guard of Michigan from October 1955 to October 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's service in the Army National Guard of Michigan is not active military, naval or air service. 


CONCLUSION OF LAW

The appellant does not have service which is qualifying service to establish veteran status. See 38 U.S.C.A. § 101 (2), (21), (22), (23), (24) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014). The VCAA applies to the instant claim.

The duty to notify was satisfied in this case by a January 2012 letter. VA has also fulfilled its duty to assist as it has obtained all identified, available records. The appellant's service records were reportedly destroyed in an accidental fire. The appellant was notified of the unavailability of his service records in a January 2016 letter from VA. 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examination. 

Veteran Status

A "veteran" is a person who served in active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101 (2). "Active military, naval, or air service" includes active duty and, in certain circumstances, periods of active duty for training and inactive duty for training. 38 U.S.C.A. § 101 (24). In this case, the question before the Board is whether the appellant qualifies as a "veteran" as a result of service in the Army National Guard of Michigan. "Active duty" means full-time duty in the Armed Forces, other than active duty for training. 38 U.S.C.A. § 101 (21). In the case of members of the National Guard or Air National Guard of any state, "active duty for training" means full time duty under section 316, 502, 503, 504 or 505 of title 32 [32 U.S.C.A. § 316, 502, 503, 504, 0r 505]. 38 U.S.C.A. § 101 (22)(C). In the case of members of the National Guard or Air National Guard of any state, "inactive duty training" means duty (other than full-time duty) under sections 316, 502, 503, 504 or 505 of title 32 [32 U.S.C.A. §§ 316, 502, 503, 504 or 505]. 38 U.S.C.A. § 101 (23)(C). 

The Board has reviewed the appellant's NGB Form 22 (Report of Separation and Record of Service in the Army National Guard of Michigan and as a Reserve of the Army) which verifies that the appellant had service in the Army National Guard of Michigan from October 1955 to October 1962. 

In a July 2014 statement, the appellant acknowledged that his service in the Army National Guard of Michigan did not involve any duty performed under sections 316, 502, 503, 504 or 505 of title 32 [32 U.S.C.A. §§ 316, 502, 503, 504 or 505]. 

In short, the evidence reflects that the appellant only served in the Army National Guard of Michigan and thus did not have any active military, naval or air service as defined by statute. As the appellant did not serve in the active military, naval or air service, "veteran" status cannot be conferred to him. As such, the claim must be denied.


ORDER

The appeal is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


